UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-52619 AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. (Exact Name of Small Business Issuer as Specified In Its Charter) TEXAS (State or Other Jurisdiction of Incorporation or Organization) 20-2964630 (I.R.S. Employer Identification No.) 8 GREENWAY PLAZA, SUITE 1000 HOUSTON, TX 77046 (Address of Principal Executive Offices) 713-850-1400 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES ¨NO x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES ¨NO x Table of Contents Item No. Form 10-Q SB Report Page PART I 1 Financial Statements F-1 through F-4 Description of Business and Nature of Operations F-5 Summary of Significant Accounting Policies F-5 Investments in Non-Consolidated Entities F-9 Acquired Lease Intangibles F-10 Notes Payable F-10 Concentrations F-11 Related Party Transactions F-11 Real Estate Acquisitions and Dispositions F-12 Commitments and Contingencies F-12 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 1-6 4 Controls and Procedures 7 PART II 1 Legal Proceedings 7 2 Unregistered Sales of Equity Securities and Use of Proceeds 7 3 Defaults Upon Senior Securities 7 4 Submission of Matters to a Vote of Security Holders 7 5 Other Information 7 6 Exhibits 7 Table of Contents PART I– FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS AmREIT MONTHLY INCOME & GROWTH FUND III, LTD.AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS June 30, 2007 and December 31, 2006 (in thousands) June 30, December 31, 2007 2006 ASSETS (unaudited) Real estate investments at cost: Land $ 18,466 $ 18,466 Buildings 47,024 46,452 Tenant improvements 862 784 66,332 65,682 Less accumulated depreciation and amortization (1,991 ) (1,184 ) 64,341 64,498 Investment in non-consolidated entities 15,388 15,382 Intangible lease cost, net 3,696 4,226 Net real estate investments 83,425 84,106 Cash and cash equivalents 16,731 23,128 Tenant receivables 998 526 Accounts receivable 6 6 Accounts receivable - related party 2,069 742 Notes receivable - related party 7,035 7,035 Deferred costs, net 606 545 Other assets 1,122 886 TOTAL ASSETS $ 111,992 $ 116,974 LIABILITIES AND PARTNERS' CAPITAL Liabilities: Notes payable $ 50,908 $ 50,977 Notes payable - related party - 1,144 Accounts payable 1,189 1,648 Accounts payable - related party 167 160 Below market leases, net 815 949 Security deposits 119 119 TOTAL LIABILITIES 53,198 54,997 Minority interest 2,169 2,235 Partners' capital: General partner - - Limited partners, 2,844 units outstanding 56,625 59,742 TOTAL PARTNERS' CAPITAL 56,625 59,742 TOTAL LIABILITIES AND PARTNERS' CAPITAL $ 111,992 $ 116,974 See Notes to Consolidated Financial Statements. F-1 Table of Contents AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. AND SUBSIDIARIESCONSOLIDATED STATEMENTS OF OPERATIONS (in thousands) (unaudited) Three months ended June 30, Six months ended June 30, 2007 2006 2007 2006 Revenues: Rental income from operating leases $ 1,838 $ 845 $ 3,579 $ 1,707 Total revenues 1,838 845 3,579 1,707 Expenses: General and administrative 79 10 115 18 Asset management fees - related party 154 69 309 110 Property expense 497 202 953 398 Property management fees - related party 62 29 121 63 Legal and professional 127 106 169 151 Depreciation and amortization 633 288 1,303 575 Total expenses 1,552 704 2,970 1,315 Operating income 286 141 609 392 Other income (expense): Interest income - related party 132 127 262 127 Interest and other income 223 87 481 265 Interest expense (783 ) (405 ) (1,558 ) (801 ) Loss from non-consolidated entities (90 ) (101 ) (198 ) (101 ) Minority interest in loss of consolidated subsidiaries 37 28 65 53 Total other income (expense) (481 ) (264 ) (948 ) (457 ) Net loss $ (195 ) $ (123 ) $ (339 ) $ (65 ) See Notes to Consolidated Financial Statements. F-2 Table of Contents AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. AND SUBSIDIARIESCONSOLIDATED STATEMENTS OF PARTNERS' CAPITAL For the six months ended June 30, 2007 (in thousands) (unaudited) GP LP Total Balance at December 31, 2006 $ - $ 59,742 $ 59,742 Contributions, net of offering costs - (96 ) (96 ) Net loss (1) 26 (365 ) (339 ) Distributions (26 ) (2,656 ) (2,682 ) Balance at June 30, 2007 $ - $ 56,625 $ 56,625 (1) The allocation of net loss includes a curative allocation to increase the GP capital account by $61,000.The partnership agreement provides that no partner shall be required to fund a deficit balance in their capital account. See Notes to Consolidated Financial Statements. F-3 Table of Contents AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Six months ended June 30, 2007 2006 Cash flows from operating activities: Net loss $ (339 ) $ (65 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Loss from non-consolidated entities 198 101 Depreciation and amortization 1,246 527 Minority interest in loss of consolidated subsidiaries (65 ) (53 ) Increase in tenant receivables (471 ) (145 ) Decrease in accounts receivable - 162 Increase in accounts receivable - related party (1,426 ) (424 ) Increase in deferred costs (99 ) (5 ) Increase in other assets (235 ) (210 ) (Decrease) increasein accounts payable and other liabilities (458 ) 382 Increase (decrease) in accounts payable - related party 7 (8 ) Increase in security deposits - 39 Net cash (used in) provided by operating activities (1,642 ) 301 Cash flows from investing activities: Improvements to real estate (651 ) (13 ) Acquisition of investment properties - (14,890 ) Notes receivable - related party - (7,035 ) Investment in non-consolidated entities (105 ) (1,709 ) Net proceeds from sale of investment property - - Increase (decrease) in preacquisition costs - - Net cash used in investing activities (756 ) (23,647 ) Cash flows from financing activities: Proceeds from notes payable - - Payments of notes payable (69 ) (65 ) Proceeds from notes payable - related party - 2,049 Payments of notes payable - related party (1,144 ) - Contributions - 23,792 Issuance costs (96 ) (2,713 ) Loan acquisition costs (6 ) - Distributions (2,684 ) (729 ) Contributions from minority interests - - Distributions to minority interests - - Net cash(used in) provided by financing activities (3,999 ) 22,334 Net decrease in cash and cash equivalents (6,397 ) (1,012 ) Cash and cash equivalents, beginning of period 23,128 2,948 Cash and cash equivalents, end of period $ 16,731 $ 1,936 Supplemental schedule of cash flow information: Cash paid during the year for interest $ 1,656 $ 710 Supplemental schedule of noncash investing and financing activities:In 2007, we incurred transaction costs receivable from an affiliate of $99,000 related to the partnership with Songy on 5433 Westheimer. Such costs had not been paid by our affiliate as of year-end and were recorded as an increase to our investment in non-consolidated subsidiaries with a corresponding decrease in our related party receivable. See Notes to Consolidated Financial Statements. F-4 Table of Contents AmREIT MONTHLY INCOME & GROWTH FUND III, LTD. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 1. DESCRIPTION OF BUSINESS AND NATURE OF OPERATIONS AmREIT Monthly Income & Growth Fund III, Ltd., a Texas limited partnership (the “Partnership” or “MIG III”), was formed on April 19, 2005 to directly or indirectly acquire, develop and hold for lease commercial retail real estate net leased to high quality tenants.The General Partner of the Partnership is AmREIT Monthly Income & Growth III Corporation, a Texas Corporation (the “General Partner”), which is wholly-owned by AmREIT, a Texas real estate investment trust.The General Partner maintains its principal place of business in Houston, Texas. We commenced our principal operations on June 30, 2005 when we raised the minimum offering of $2.0 million pursuant to the terms of our Offering Memorandum dated April 19, 2005 (the “Offering Memorandum”) and issued the initial 80 limited partnership units, or Units.As of October 31, 2006, we had received approximately $71.1 million for the sale of 2,844 Units and closed the Offering.We acquired our first two properties in late 2005 - one on September 30, 2005 and the other on December 12, 2005.One of the properties was acquired directly and the other was acquired through a joint venture in which we own an interest.During 2006, we acquired two properties directly and made investments in entities that own five other properties.At June 30, 2007, we directly owned three properties comprising 225,000 square feet of gross leasable area and owned an investment interest in six other properties comprising 955,000 square feet of gross leasable area. Our Units were sold pursuant to exemptions from registration under the Securities Act of 1933 and are not currently listed on a national exchange.These Units will be transferable only if we register them under such laws, and such registration is not expected.We do not anticipate that any public market for the Units will develop. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES BASIS OF PRESENTATION Our financial records are maintained on the accrual basis of accounting whereby revenues are recognized when earned and expenses are recorded when incurred.The consolidated financial statements include our accounts as well as the accounts of any wholly- or majority-owned subsidiaries in which we have a controlling financial interest.Investments in joint ventures and partnerships where we have the ability to exercise significant influence but do not exercise financial and operating control, are accounted for using the equity method.All significant inter-company accounts and transactions have been eliminated in consolidation. The consolidated financial statements included in this report are unaudited; however, amounts presented in the consolidated balance sheet as of December 31, 2006 are derived from our audited financial statements at that date.In our opinion, all adjustments necessary for a fair presentation of such financial statements have been included.Such adjustments consisted of normal recurring items. REVENUE RECOGNITION We lease space to tenants under agreements with varying terms. The majority of the leases are accounted for as operating leases with revenue being recognized on a straight-line basis over the terms of the individual leases. Accrued rents are included in tenant receivables. Revenue from tenant reimbursements of taxes, maintenance expenses and insurance is recognized in the period the related expense is recorded. Additionally, certain of the lease agreements contain provisions that provide for additional rents based on tenants’ sales volumes (contingent or percentage rent). Percentage rents are recognized when the tenants achieve the specified targets as defined in their lease agreements. During the six months ended June 30, 2007 and 2006, there were no percentage rents recognized.We recognize lease termination fees in the period that the lease is terminated and collection of the fees is reasonably assured.During the six months ended June 30, 2007 and 2006, we recognized no lease termination fees. F-5 Table of Contents REAL ESTATE INVESTMENTS Development Properties– Land, buildings and improvements are recorded at cost.Expenditures related to the development of real estate are carried at cost which includes capitalized carrying charges, acquisition costs and development costs.Carrying charges, primarily interest, real estate taxes and loan acquisition costs, and direct and indirect development costs related to buildings under construction, are capitalized as part of construction in progress.The capitalization of such costs ceases at the earlier of one year from the date of completion of major construction or when the property, or any completed portion, becomes available for occupancy.We capitalize acquisition costs as incurred. Such costs are expensed if and when the acquisition becomes no longer probable.During the six months ended June 30, 2007 and 2006, we did not capitalize any interest or taxes on properties under development. Acquired Properties and Acquired Lease Intangibles– We account for real estate acquisitions pursuant to Statement of Financial Accounting Standards No. 141,
